DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/2020 is being considered by the examiner.
Response to Amendment
This office action is in response to amendment filed on 03/27/2020.  Regarding the amendment, claims 1-7 are present for examination.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contained two paragraphs.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hattori et al. (US 2019/0267862 A1).
Regarding claim 1, Hattori teaches a component-mounting device, comprising: 
a component-mounting board (70, fig 1) including a first surface (top surface) and a second surface (bottom surface), opposite to the first surface; 
a connector component (75, fig 16) provided on the first surface; and 
a heat sink (100) that faces the second surface (the bottom surface) and includes a first supporting portion (121) that is held in contact with the second surface (the bottom surface of circuit board 70) within a region (130) that faces the connector component (75) with the component-mounting board (70) interposed between the region (130) and the connector component (75).

    PNG
    media_image1.png
    639
    595
    media_image1.png
    Greyscale

Regarding claim 2, Hattori teaches a first screw portion (177, fig 17) that is engaged with the supporting portion (121) through the component-mounting board (70, para [0125]).
Regarding claim 3, Hattori teaches the heat sink (100) further includes a second supporting portion (122) that supports a peripheral part of the component-mounting board (70, fig 17), further comprising a second screw portion (177) that is engaged with the second supporting portion (122) through an edge of the component-mounting board (70, fig 17).
Regarding claim 4, Hattori teaches the component-mounting board (70) further includes a heat-generating component (80) mounted on the second surface (para [0117]), and the first supporting portion (121) has a height such that the heat-generating component (80) is thermally connected to the heat sink (100, para [0169]).
Regarding claim 6, Hattori teaches	 the component-mounting board (70) further includes a terminal-joining region (H, fig 27) including a plurality of terminal portions (81) that electrically connects to an external connection terminal (via connector 200, fig 27).
Regarding claim 7, Hattori teaches an electronic apparatus, comprising: 
a motor (40-50); 
a busbar unit (54, fig 11) that electrically connects to the motor (40-50) and includes a terminal (C) that extends in one axis direction; and 
a component-mounting device including 
	a component-mounting board (70) including a first surface (top surface) and a second surface (bottom surface) opposite to the first surface,
a connector component (75) that is provided on the first surface and fixes the terminal (C ), and 
a heat sink (100) that faces the second surface in the one axis direction and includes a supporting portion (121) that is held in contact with the second surface within a region (130) that faces the connector component (75) with the component-mounting board (70) interposed between the region (130) and the connector component (75).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Yamasaki et al. (US 2016/0036306 A1).
Regarding claim 5, Hattori teaches the claimed invention as set forth in claim 1, except for the added limitation of the connector component comprises a press-fit connector.
Yamasaki teaches a drive unit including terminals in resilient contact with each other having the connector component (711, fig 1) comprises a press-fit connector (para 0044]) to provide an ease connection without requiring highly accurate assembly work (para [0007]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hattori’s connector component with a press-fit connector as taught by Yamasaki.  Doing so would provide an ease connection without requiring highly accurate assembly work (para [0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Urimotor et al. (US 20180093698 A1) teaches a control unit for controlling an electric motor has on a wiring board at least an inverter circuit including two or more switching devices for supplying an electric current to the electric motor and a CPU for outputting command signals to the inverter circuit; the control unit, as an inverter module in which the wiring board is mounted in a housing with which a connector is integrated, is integrally fixed to the motor.
Akutsu et al. (US 20160006324 A1) teaches a rotary electric machine having an integrated drive control device, a motor housing joined to a mounting housing, which is a cast member, is made of a steel material. Therefore, an outer diameter is reduced and strength for retaining a stator core is satisfactorily ensured even under high-temperature environments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834